    Case 5:21-cr-50014-TLB Document 18                Filed 05/04/21 Page 1 of 9 PageID #: 46




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA,                                )
                                                         )
        Plaintiff,                                       )
                                                         )
        v.                                               )       Case No. 5:21-CR-50014-TLB
                                                         )
JOSHUA JAMES DUGGAR,                                     )
                                                         )
        Defendant.                                       )


                   DEFENDANT’S RESPONSE IN OPPOSITION TO
                GOVERNMENT’S MOTION FOR PRETRIAL DETENTION

        Defendant Joshua James Duggar (“Duggar”), by and through undersigned counsel,

respectfully opposes the Government’s oral motion for detention and respectfully requests that this

Court release him on bail subject to a combination of conditions of release that will reasonably

assure his appearance at trial and the safety of the community or any other person. This Court has

scheduled a detention hearing on May 5, 2021 at 1:30 p.m.

        As a matter of law, the Bail Reform Act preserves the preference of release of the accused

pending trial. See United States v. Salerno, 481 U.S. 739, 755 (1987). Liberty is the norm, and

detention prior to trial is “the carefully limited exception.” Id. Duggar is 33 years old, has no

criminal convictions, and has known about this federal criminal investigation since November

2019 when Homeland Security Investigations (“HSI”) executed a search of Duggar’s prior

workplace and issued a statement to the media through a spokesperson that “HSI was present there

pursuant to an ongoing federal criminal investigation.”1 Since then, Duggar, his wife, and his six

children have continued to reside in the Western District of Arkansas and, through legal counsel,


1
    See https://www.fox6now.com/news/agents-with-homeland-security-investigations-visited-duggar-home (last
visited April 29, 2021).
 Case 5:21-cr-50014-TLB Document 18                   Filed 05/04/21 Page 2 of 9 PageID #: 47




Duggar has maintained an open dialogue with the U.S. Attorney’s Office in connection with this

investigation. The Government permitted Duggar to voluntarily self-surrender in connection with

this case and he complied precisely as directed—underscoring his commitment to meet these

charges and to accept and abide by any conditions of release set by this Court.

         As set out herein and as will be clearly established at the hearing before this Court, Duggar

is neither a risk of flight nor a danger to the community. As such, the law mandates pretrial release

pending trial.

   I.       Procedural Background

         Duggar is charged in a two-count indictment alleging one count of receipt of child

pornography and one count of possession of child pornography. (Doc. 1). Duggar has pleaded not

guilty to both counts.

   II.      Applicable Law

         Under the Bail Reform Act (hereinafter, the “Act”), “liberty is the norm, and detention

prior to trial or without trial is the carefully limited exception.” Salerno, 481 U.S. at 755. As the

Eighth Circuit has held,

         The passage of the pretrial detention provision of the 1984 Act did not…signal a
         congressional intent to incarcerate wholesale the category of accused persons
         awaiting trial. Rather, Congress was demonstrating its concern about “a small but
         identifiable group of particularly dangerous defendants as to whom neither the
         impostion [sic] of stringent release conditions nor the prospect of revocation of
         release can reasonably assure the safety of the community or other persons.”

United States v. Orta, 760 F.2d 887, 890 (8th Cir. 1985) (quoting S. Rep. No. 225, 98th Cong., 1st

Sess. 6-7, reprinted in 1984 Code Cong. & Ad. News at 3189).

         Consistent with the plain language of the statute and with the intent of Congress, the Act

encourages release of the accused pending trial so long as some condition or combination of

conditions can reasonably assure the appearance of the accused at trial and the safety of the

                                                  2
 Case 5:21-cr-50014-TLB Document 18                    Filed 05/04/21 Page 3 of 9 PageID #: 48




community or any other person. Id. at 890-91. “The wide range of restrictions available ensures,

as Congress intended, that very few defendants will be subject to pretrial detention.” Id. at 891.

Moreover, “[d]oubts regarding the propriety of release are to be resolved in favor of defendants.”

United States v. Townsend, 897 F.2d 989, 994 (9th Cir. 1990).

          Duggar acknowledges that this is a case in which there is a rebuttable presumption of

detention (based on the receipt count). However, “[i]n a presumption case such as this, a defendant

bears a limited burden of production—not a burden of persuasion—to rebut that presumption by

coming forward with evidence he does not pose a danger to the community or a risk of flight.”

United States v. Abad, 350 F.3d 793, 797 (8th Cir. 2003) (quoting United States v. Mercedes, 254

F.3d 433, 436 (2d Cir. 2001)). “Once a defendant has met his burden of production relating to

these two factors, the presumption favoring detention does not disappear entirely, but remains a

factor to be considered among those weighed by the district court.” Mercedes, 254 F.3d at 436.

          “Even in a presumption case,” the prosecution “retains the ultimate burden of persuasion

by clear and convincing evidence that the defendant presents a danger to the community” and by

“a preponderance of the evidence that the defendant presents a risk of flight.” Id. at 436 (internal

citations omitted).

   III.      Duggar Does Not Pose a Danger to Any Other Person or the Community and This
             Court Can Impose a Condition or a Combination of Conditions to Reasonably
             Assure This

          Duggar is 33 years old, has no prior criminal convictions, and has deep ties to the Western

District of Arkansas, where he was born, raised, and currently resides. The charges against him

arise out of alleged conduct involving a desktop computer at a business Duggar previously owned

and operated. When investigators arrived unannounced in November 2019 to execute a search of

the business and to seize, inter alia, computers and electronic devices, Duggar fully complied with



                                                   3
    Case 5:21-cr-50014-TLB Document 18                     Filed 05/04/21 Page 4 of 9 PageID #: 49




all law enforcement directives. As HSI noted in its official investigative report, “Duggar was

cooperative and wanted to make sure investigators had access to everything they needed before he

departed the premises.”2 Duggar’s full and unfettered cooperation with federal law enforcement

occurred after, by HSI’s own account, he “retrieved an Apple iPhone from his pocket and stated

he would like to contact his attorney,” at which time, “SA Aycock and SA Faulkner seized the

Apple iPhone from Duggar and SA Faulkner explained that pursuant to the search warrant, the

device was being seized and he would have an opportunity to contact his attorney at a later time.”3

While this is neither the time nor the place to litigate possible constitutional violations arising from

this incident, the bottom line remains for purposes of this Court’s bail determination: Duggar was,

by all accounts, fully cooperative with law enforcement notwithstanding his being prohibited from

communicating with his legal counsel.

        More recently, through legal counsel, upon learning about the possibility of an indictment

from the Government, Duggar expressly volunteered to self-surrender in the event the Government

obtained an indictment—obviating any need to put law enforcement in the unnecessary position

of having to execute his arrest. Thus, even in the absence of any conditions imposed by this Court

and prior to any charges being brought against him, Duggar has demonstrated an unfettered

willingness to submit to any and all law enforcement directives.

        Against this backdrop, Duggar is presumed innocent of the pending charges. Indeed, while

child pornography crimes are unquestionably serious, the indictment certainly does not allege that

Duggar personally interacted with a single child and the Government would be hard-pressed to

identify how conditions of release set by this Court would not protect the community from criminal


2
  To the extent necessary, Duggar is prepared to elicit the testimony of HSI Special Agent Howard Aycock. Duggar
is also complying with the arguably-applicable Touhy regulations governing Special Agent Aycock’s anticipated
testimony.
3
  This is reflected in an official report drafted by HSI Special Agent Aycock.

                                                       4
    Case 5:21-cr-50014-TLB Document 18                   Filed 05/04/21 Page 5 of 9 PageID #: 50




conduct. Rather, this Court should conclude that the Government’s decision to not even charge

Duggar until 17 months after executing the search—17 months during which Duggar fully

complied with the law, maintained an open dialogue with the Government through legal counsel,

and continued to support his family through lawful employment—unambiguously demonstrates

that Duggar poses no risk of flight or danger to the community.

           While the defense submits that no additional conditions of release beyond those standard

conditions applicable to virtually every defendant in this district are warranted, Duggar would

willingly submit to any conditions of release that this Court sees fit—underscoring that detention

should remain the “carefully limited exception” that should not apply in this case. See Salerno,

481 U.S. at 755.

     IV.      Duggar Does Not Pose a Risk of Flight and This Court Can Impose a Condition
              or a Combination of Conditions to Reasonably Assure This

           This Court should readily conclude that Duggar poses no risk of flight. Duggar has known

about this criminal investigation since November 2019. And this is no surprise to the Government.

After executing a search of Duggar’s workplace, an HSI spokesperson expressly stated, “HSI was

present there pursuant to an ongoing federal criminal investigation.”4 Duggar did not flee the

district or the country. In stark contrast, he continued to support his wife and six children while

residing in this district and, through legal counsel, he maintained an open line of communication

with the Government.

           Moreover, Duggar has deep roots in this community—further underscoring that he poses

no risk of flight. He was born and raised in this community and, with the exception of a stint

working in politics in Washington, D.C., this has always been his home. Indeed, Duggar’s life—



4
 See https://www.fox6now.com/news/agents-with-homeland-security-investigations-visited-duggar-home (last
visited March 28, 2021).

                                                     5
 Case 5:21-cr-50014-TLB Document 18                    Filed 05/04/21 Page 6 of 9 PageID #: 51




and that of his parents and 18 siblings—has been largely documented on camera and in the media.

In that vein, Duggar has a widely-recognizable face and has spent the majority of his life in the

public spotlight—making any concern that he is a risk of flight all the more unwarranted. As he

has demonstrated for the 17 months during which he has been aware of this investigation, there is

no danger of Duggar fleeing.

         Furthermore, the Bail Reform Act requires that a court should “bear in mind that it is only

a ‘limited group of offenders’ who should be denied bail pending trial.” United States v. Shakur,

817 F.2d 189, 195 (2d Cir. 1987) (quoting S. Rep. No. 98-225 at 7, as reprinted in 1984

U.S.C.CA.N. 3182, 3189). One charged with a crime is, after all, presumed innocent. See Stack v.

Boyle, 342 U.S. 1, 4 (1951). A single individual unnecessarily detained before trial is one

individual too many, and the increasing use of the practice places tremendous wear on our

constitutional system. See United States v. Montalvo-Murillo, 495 U.S. 711, 723–24 (1990)

(Stevens, J., dissenting, joined by Brennan, J. and Marshall, J). Due to these fundamental interests

involved, it naturally follows that a “case-by-case” approach is required at any stage of the case in

assessing the propriety of pretrial detention. See United States v. Gonzales Claudio, 806 F.2d 334,

340 (2d Cir. 1986) (discussing due process analysis for evaluating propriety of prolonged pretrial

detention, and the interests at stake) (citations omitted).

    V.      Conditions of Release

         Duggar is requesting that this Court permit him to return home to his immediate family

during the pendency of this case. The residents of his home are his wife (who is pregnant) and

their six children.

         In the alternative and consistent with Chief Judge Wiedemann’s request at arraignment,

Duggar has provided this Court’s Office of Pretrial Services the name and contact information of



                                                   6
 Case 5:21-cr-50014-TLB Document 18                     Filed 05/04/21 Page 7 of 9 PageID #: 52




a third-party custodian with whom Duggar can reside. No minor children reside in that home. It is

the defense’s understanding that the Office of Pretrial Services has investigated this possibility in

lieu of detention.

         Regardless of where he resides, Duggar is committed to abide by any conditions of release

established by this Court.

   VI.       Conclusion

         As this Court is aware, this detention hearing is neither the time nor the place to litigate the

underlying merits of the case. The law presumes Duggar innocent and Duggar’s conduct for the

17 months that have transpired since the Government executed a search of his former workplace

and publicly acknowledged this investigation to the media underscores that Duggar is neither a

danger to the community nor a risk of flight. Duggar was unwaveringly cooperative with federal

law enforcement in November 2019, has remained fully compliant with the law, has continued to

reside with his wife and raise his six children in this community, and self-surrendered as directed

so as to obviate any need for an unnecessary law enforcement operation.

         Under these circumstances, and as will be further established at the hearing before this

Court, Duggar should be released on bail with a combination of conditions that will reasonably

assure his appearance at trial and the safety of the community or any other person.

         This case falls squarely within “the norm,” where “liberty” pending trial is appropriate.

Salerno, 481 U.S. at 755.




                                                    7
Case 5:21-cr-50014-TLB Document 18       Filed 05/04/21 Page 8 of 9 PageID #: 53




                                 Respectfully submitted,

                                 Margulis Gelfand, LLC

                                 /s/ Justin K. Gelfand
                                 Justin K. Gelfand, MO Bar No. 62265*
                                 7700 Bonhomme Avenue
                                 Suite 750
                                 St. Louis, MO 63105
                                 Telephone: 314.390.0234
                                 Facsimile: 314.485.2264
                                 justin@margulisgelfand.com
                                 Counsel for Defendant
                                 *Admitted Pro Hac Vice


                                 Story Law Firm, PLLC

                                 /s/ Travis W. Story
                                 Travis W. Story, AR Bar No. 2008278
                                 Gregory F. Payne, AR Bar No. 2017008
                                 3608 N. Steele Blvd., Suite 105
                                 Fayetteville, AR 72703
                                 Telephone: 479.443.3700
                                 travis@storylawfirm.com
                                 greg@storylawfirm.com




                                     8
Case 5:21-cr-50014-TLB Document 18                  Filed 05/04/21 Page 9 of 9 PageID #: 54




                                     Certificate of Service

      I hereby certify that the foregoing was filed electronically with the Clerk of the Court to be

served by operation of the Court’s electronic filing system upon the Office of the United States

Attorney.


                                             /s/ Justin K. Gelfand
                                             Justin K. Gelfand
                                             7700 Bonhomme Avenue
                                             Suite 750
                                             St. Louis, MO 63105
                                             Telephone: 314.390.0234
                                             Facsimile: 314.485.2264
                                             justin@margulisgelfand.com
                                             Counsel for Defendant




                                                9
